DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Sub-Group A in the reply filed on 9/9/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen (US 8,707,615) in view of Hawkins (US 161,032) and McKnight (WO 2009/137047).
	Regarding claim 21, Cullen teaches of a sleep accessory for bedbug catching, comprising:
a closed frame (Fig. 1, closed frame of the linear segments 2);
at least one bedbug trap arranged on the frame (Fig. 3, Col. 7 lines 51-61, channels contain diatomaceous earth, a mechanical insecticide), the at least one 
wherein a circumferential groove (channels 2.1) is arranged at frame upper edges of the frame (Fig. 3, channels 2.1 are arranged at the frame upper edges of the frame 2), and 
wherein the bedbug trap is arranged at a groove base of the circumferential groove (diatomaceous earth is arranged at the base of the channels 2.1). 
Cullen does not appear to teach of a closed frame for receiving at least one person; a base arranged on the frame; the base closing the frame on one side; wherein the frame and the base form a trough, and 
wherein all frame inner sides of the frame, a base inner side of the base, and a transition region from the base inner side to the frame inner sides are substantially free of gaps and cracks. 
	Hawkins is in the field of bed bug traps and teaches (Fig. 1) a closed frame (inner portion C) for receiving at least one person (bedstead within the closed frame receives at least one person); a base arranged on the frame (central portion of the bedstead); the base closing the frame on one side (base closes the sides of the frame C);
at least one bedbug trap arranged on the frame (troughs F), the at least one bedbug trap continuously enclosing the entire frame (Col. 1 ¶4, troughs F may be continuous grooves from end to end of the frame C). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cullen to incorporate the teachings 
McKnight is in the field of bug traps and teaches of wherein (Fig. 1a) all frame inner sides of the frame (pitfall trap surfaces 12a), a base inner side of the base (Fig. 1c, bottom wall 10 of inner receptacle 20), and a transition region from the base inner side to the frame inner sides (curved bottom transition area from the surface 12a and bottom wall 10) are substantially free of gaps and cracks (¶0026, inner and outer upstanding peripheral walls 12, 14 that are molded, cast, machined, or otherwise formed integral with the bottom wall 10 and collectively form a respective inner receptacle 20 such that it is substantially free of gaps and cracks). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cullen to incorporate the teachings of McKnight to have the frame inner sides, base inner side, and the transition region from the base inner side to the frame inner sides to be substantially free of gaps and cracks in order to have no possibility of separation amongst discrete parts which would result in the escape of bedbugs or result in a gap in the protection of the person because bed bugs can pass where there is a separation of the separate parts.   
	
Regarding claim 22, Cullen as modified teaches of the invention in claim 21, and wherein a bedbug sliding surface is arranged at least in regions on side walls of the 

Regarding claim 23, Cullen as modified teaches of the invention in claim 22, and wherein the bedbug sliding surface is arranged so as to be predeterminably spaced from a groove edge of the groove (Col. 5 lines 29-33, bedbug sliding surface is arranged on the side walls of the groove 2.1, which is predeterminably spaced from a groove edge 2.4 of the groove 2.1).

Regarding claim 25, Cullen as modified teaches of the invention in claim 22, but does not appear to teach wherein the bedbug sliding surface has a mean roughness value Ra smaller than 20 nm. 
McKnight is in the field of bug traps and teaches of bedbug sliding surface has a mean roughness value Ra smaller than 20 nm (¶0010, smooth, hard surfaces of pitfall interior surfaces can have a surface roughness (Ra) of 0 to 0.5 microinch (0.0127 micron) for an optical grade mirror finish, and of a stain finish of 50-60 microinch (1.27 to 1.524 micron)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cullen to incorporate the teachings of McKnight to have a bedbug sliding surface with a mean roughness value Ra smaller than 20 nm in order to prevent bedbugs from having enough traction to crawl out. 


McKnight teaches of wherein the bedbug sliding surface is formed by one of a glass surface, a PTFE surface, and a PMMA surface (¶0010, smooth, hard surface of pitfall interior surface can be created from glass, ceramics, metals, finish treatments on polished wood, finish treatments on paper, and plastics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cullen to incorporate the teachings of McKnight to have the bedbug sliding surface formed by a glass surface in order to use a well-known durable and smooth material. 

Regarding claim 27, Cullen as modified by Hawkins teaches of the invention in claim 21, and wherein the sleep accessory is arranged on a frame of the bed (Hawkins teaches to arrange the sleep accessory to be on a frame of the bed).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cullen (US 8,707,615) as modified by Hawkins (US 161,032) and McKnight (WO 2009/137047), as applied to claim 22 above, and further in view of Biggs (US 2015/0305323).
Regarding claim 24, Cullen as modified teaches of the invention in claim 22, but does not appear to teach wherein the bedbug sliding surface has a width of more than 6 mm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cullen to incorporate the teachings of Biggs to have a bedbug sliding surface width of more than 6 mm in order to have a sufficient barrier against the bugs from crawling out of the groove. It should be noted that the bedbug sliding surface width as claimed does not show criticality as disclosed in the specifications or the drawings. A person of ordinary skill in the arts would be able to make the bedbug sliding surface width as big or small as desired in order to provide a sufficient barrier. 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 1,005,567) in view of Hawkins (US 161,032), Cullen (US 8,707,615), and McKnight (WO 2009/137047).
Regarding claim 39, McDonald teaches of a bedbug catching device for bedbug catching and for arrangement on at least one of room side walls (Fig. 1, lines 104-110, side wall can be attached to a room side wall), a room ceiling (Fig. 1, device is on room ceiling), and a bed (Fig. 5, insect guards 12 are on bed legs 11), comprising:
a circumferentially closed bedbug barrier (Fig. 2, bedbug barrier 1 is circumferentially closed);
at least one first section (sections leading to the depression 7) and at least one second section (section seen in Fig. 4 with the depression 7) adjoining the first section 
and at least one bedbug collecting container (collect receptacle 8) arranged beneath the bedbug semi-sliding surface in a region of the second section in such a way that bedbugs pass from the second section into the bedbug collecting container (Fig. 4, Page 2 lines 17-24, container 8 is arranged beneath the bedbug semi-sliding surface so that the entrapped insects move from the second section to drop into the container 8); 
McDonald does not appear to teach of at least one bed having a sleep accessory arranged on a frame of the bed, the sleep accessory being for bedbug catching and including:
a closed frame for receiving at least one person;
a base arranged on the frame, which base closes the frame on one side; and
at least one bedbug trap arranged on the frame, the at least one bedbug trap continuously enclosing the entire frame, wherein the frame and the base form a trough, wherein all frame inner sides of the frame, a base inner side of the base, and a transition region from the base inner side to the frame inner sides are substantially free of gaps and cracks, 

wherein the bedbug trap is arranged at a groove base of the circumferential groove.
Hawkins is in the field of bed bug traps and teaches of (Fig. 1) a sleep accessory arranged on a frame of the bed (inner portion C arranged on the bedstead), a closed frame (inner portion C) for receiving at least one person (bedstead within the closed frame receives at least one person); a base arranged on the frame (central portion of the bedstead); the base closing the frame on one side (base closes the sides of the frame C);
at least one bedbug trap arranged on the frame (troughs F), the at least one bedbug trap continuously enclosing the entire frame (Col. 1 ¶4, troughs F may be continuous grooves from end to end of the frame C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McDonalds to incorporate the teachings of Hawkins to modify the insect guard 12 on bed legs 11 in McDonalds to be troughs on the bed as positioned in Hawkins such that there is a closed frame for receiving at least one person, a base arranged on the frame, and the base closing the frame on one side in order to assuredly trap the bedbugs and not let the bedbugs run around free and to have the trap mounted on the bed frame to totally surround and protect the persons on the bed.

Cullen teaches of a sleep accessory for bedbug catching, comprising:

at least one bedbug trap arranged on the frame (Fig. 3, Col. 7 lines 51-61, channels contain diatomaceous earth, a mechanical insecticide), the at least one bedbug trap continuously enclosing the entire frame (Col. 7 lines 51-61, channels continuously encloses the entire frame and has the diatomaceous earth), 
wherein a circumferential groove (channels 2.1) is arranged at frame upper edges of the frame (Fig. 3, channels 2.1 are arranged at the frame upper edges of the frame 2), and 
wherein the bedbug trap is arranged at a groove base of the circumferential groove (diatomaceous earth is arranged at the base of the channels 2.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McDonald to incorporate the teachings of Cullen to modify the bedbug trap troughs to have a bedbug trap arranged on a frame and continuously enclosing the entire frame wherein a circumferential groove is arranged at the frame upper edges of the frame and wherein the frame and the base form a trough in order to trap and kill bedbugs completely around the bed and protect the person from bedbugs. 

McKnight is in the field of bug traps and teaches of wherein (Fig. 1a) all frame inner sides of the frame (pitfall trap surfaces 12a), a base inner side of the base (Fig. 1c, bottom wall 10 of inner receptacle 20), and a transition region from the base inner side to the frame inner sides (curved bottom transition area from the surface 12a and bottom wall 10) are substantially free of gaps and cracks (¶0026, inner and outer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McDonalds to incorporate the teachings of McKnight to have the framer inner sides, base inner side, and the transition region from the base inner side to the frame inner sides to be substantially free of gaps and cracks in order to have no possibility of separation amongst discrete parts which would result in the escape of bedbugs or result in a gap in the protection of the person because bed bugs can pass where there is a separation of the separate parts.   

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647